Citation Nr: 1542812	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a bilateral leg disorder with weakness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs VA) Regional Office (RO) located in Jackson, Mississippi.

A September 2000 Board decision denied the Veteran's claim.  A February 2001 order of the Court of Appeals for Veterans Claims (Court) vacated the September 2000 Board decision and remanded this matter to the Board (in light of the recent enactment of the VCAA).  An October 2001 Board decision denied the Veteran's claim.  An April 2003 Court order vacated the October 2001 Board decision and remanded this matter to the Board.  A May 2004 order of the Court of Appeals for the Federal Circuit (Federal Circuit) vacated the April 2003 Court order and remanded the matter to the Court in light of the Federal Circuit's decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A July 2004 Court order revoked its prior April 2003 order, again vacated the October 2001 Board decision, and remanded the matter to the Board.  A March 2008 order of the Federal Circuit affirmed the July 2004 Court order.

In September 2008, August 2010, March 2012, September 2013, June 2014 and February 2015, the Board remanded the Veteran's claim for further development, and this matter is now returned to the Board for further review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In a June 2015 VA Form 9, the Veteran requested a hearing by live videoconference.  While the Veteran was previously afforded a hearing in March 2007, that hearing was in front of a Veterans Law Judge no longer with the Board.  Therefore, the Veteran should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a videoconference hearing and the earliest convenience.  He should be fully notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




